Per Curiam:

The mo*564tion of the appellees to affirm the decree herein, and for an award of damages pursuant to § 878, Title 28, U. S. Code, is denied. The appeal in this cause is dismissed for the want of a substantial federal question. Missouri Pacific R. Co. v. Western Crawford Road Improvement District, 266 U. S. 187; Miller & Lux v. Sacramento & San Joaquin Drainage District, 256 U. S. 129; Houck v. Little River Drainage District, 239 U. S. 254.
Messrs. Wm. H. Watkins and A. F. Gardner for appellants. Messrs. Julian C. Wilson and Walter P. Armstrong for appellees.